Exhibit 10.5




EXECUTIVE LEADERSHIP GROUP AGREEMENT


United Technologies Corporation




        This Executive Leadership Group Agreement (the “ELG Agreement”) is
entered into between [Name] (hereinafter the “Executive”) and United
Technologies Corporation (“UTC”), a Delaware corporation, with an office and
place of business at 10 Farm Springs Road, Farmington, Connecticut (UTC and all
its subsidiaries, divisions and affiliates are hereinafter referred to as the
“Company”).


The Executive acknowledges receipt of the materials summarizing the United
Technologies Corporation’s Executive Leadership Group (“ELG”) Program and the
benefits available to the Executive as a member of the ELG, as well as the
Executive’s obligations and commitments to the Company as an ELG member.
Capitalized terms in this ELG Agreement are defined in Attachment A of the ELG
Program materials.


ELG benefits include recognition of status as one of UTC’s most senior leaders,
with annual Long-Term Incentive Plan awards and annual bonus awards commensurate
with your ELG status, a significant restricted stock unit (RSU) retention award,
disability benefits, and an annual car allowance. Following three years of ELG
service, the ELG Restricted Stock Unit Retention Award (the “ELG RSU Retention
Award”) provides for vesting in the event of a Qualifying Separation. A
“Qualifying Separation” means and includes a Mutually Agreeable Termination, a
Change in Control Termination, or retirement at age 62 or later. Vesting is also
subject to compliance with ELG Covenants. The ELG RSU Retention Award will not
vest in the case of a Termination for Cause. The amounts realized in the event
of the vesting of the ELG RSU Retention Award will be offset and reduced by the
full amount (if any) of cash severance benefits that the Executive may
separately be entitled to receive from the Company based on any employment
agreement or other contractual obligation or statutory scheme, including
mandated termination indemnities or similar benefits. The Executive agrees that
in the event of such an offset, the Executive’s commitments under the ELG remain
in full force and effect.





--------------------------------------------------------------------------------



While employed and following termination of employment, the Executive agrees to
protect and not to disclose Company Information until such information has
become public or is no longer material or relevant to the Company. While
employed and for a two year period following termination of employment, the
Executive agrees to refrain from soliciting Company employees or engaging in
other activities that might reasonably be expected to induce an employee to
leave the Company. For a one-year period following termination of employment,
the Executive agrees to be bound by a one-year non-compete agreement. In the
event of a Qualifying Separation, the Executive will vest in the ELG RSU
Retention Award provided the Executive agrees to certain additional commitments
to the Company, including an additional one year non-compete agreement and a
waiver of claims arising from or relating to the termination of the Executive’s
employment. In the event payment is required under local law for enforcement of
a non-compete, the Executive agrees that the Company may structure payments
and/or distribution of amounts payable pursuant to this ELG Agreement, and/or
the ELG RSU Retention Award, or payments in lieu thereof, at the time of
separation to satisfy local requirements, which may include adjustments to
method, form and timing of benefits, provided such payments are not subject to
IRC Section 409A.


ELG membership requires commitment to UTC share ownership guidelines. The value
of an ELG member’s UTC share ownership must equal or exceed three times (3x)
annual base salary within five years of appointment to the ELG.


In consideration of the ELG benefits, the Executive hereby commits to membership
in the ELG effective [DATE] in accordance with the terms and conditions set
forth in this Agreement and as further described in the ELG Program materials.
In consideration of ELG membership, the Executive hereby acknowledges and
accepts the obligations and commitments to the Company, including postemployment
restrictions and protective covenants as described in this Agreement and the ELG
Program materials. The Company, in turn, agrees to provide ELG benefits to the
Executive upon receipt of this signed Agreement in accordance with this
Agreement and as described in the ELG Program materials.




            ___________________________________________


UTCLGL1-163568 v3  2



--------------------------------------------------------------------------------



            Name
            Title
            Business Unit


            ___________________________________________
            Date






            UNITED TECHNOLOGIES CORPORATION




            By __________________________________________
        Executive Vice President and Chief Human Resources Officer     


__________________________________________
            Date




UTCLGL1-163568 v3  3



--------------------------------------------------------------------------------



Attachment A


Executive Leadership Group Program Definitions

a)“Committee” means the Compensation Committee of the Board of Directors.
b)“Company” means United Technologies Corporation and its subsidiaries,
divisions and affiliates.
c)"Company Information" means (i) confidential or proprietary information,
including without limitation, information received from third parties under
confidential or proprietary conditions; (ii) information subject to the
Company’s attorney-client or work-product privilege; and (iii) other technical,
business or financial information, the use or disclosure of which might
reasonably be construed to be contrary to the Company’s interests.
d)“Qualifying Separation” means and includes a Mutually Agreeable Termination, a
Change- in-Control Termination, or retirement at age 62 or later.
a.  “Mutually Agreeable Termination” means a decision by the Company, in its
sole discretion, to terminate the Executive’s employment with the Company as a
result of circumstances described in this paragraph and the Executive’s
acknowledgment and agreement that his/her employment will end as a result of
such circumstances. Circumstances that may result in a Mutually Agreeable
Termination include management realignment, change in business conditions or
priorities, the sale or elimination of the Executive’s business unit or any
other change in business circumstances that materially and adversely affects the
Executive’s role within the Company or such circumstances that preclude
continued employment at the ELG level, in all cases as determined by the
Executive Vice President and Chief Human Resources Officer. Neither a unilateral
voluntary resignation nor a Termination for Cause will constitute a Mutually
Agreeable Termination.
b. “Change-in-Control Termination” means either the involuntary termination of
the Executive’s employment by the Company (other than a Termination for Cause)
or the voluntary resignation by the Executive for Good Reason within 24 months
following a Change -in-Control.
i. “Change-in-Control” shall mean any of the following events:
1. An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either: (a) the then outstanding shares of common stock of the
Corporation (the “Outstanding Corporation Common Stock”); or (b) the combined
voting power of the then outstanding voting securities of the


UTCLGL1-163568 v3  4



--------------------------------------------------------------------------------



Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this section 1, the following acquisitions shall not constitute a
Change-in-Control: (1) any acquisition directly from the Corporation, (2) any
acquisition by the Corporation, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any entity
controlled by the Corporation, or (4) any acquisition by any entity pursuant to
a transaction that complies with clauses (a), (b) and (c) of subsection (3) of
this Section (d)(ii)(A); or
2. A change in the composition of the Board such that the individuals who, as of
the Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
for purposes of this Section (d)(2)(A), any individual who becomes a member of
the Board subsequent to the Effective Date whose election, or nomination for
election by the Corporation’s shareowners, was approved by a vote of at least
two-thirds of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be pursuant to this proviso) shall
be considered as though such individual were a member of the Incumbent Board;
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be considered as a member of the Incumbent Board; or
3. The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries or a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries, (a “Business
Combination”), in each case, unless following such Business Combination, (a) all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent securities),
as the case may be, of the entity resulting from such Business Combination
(including an entity that, as a result of such transaction, owns the Corporation
or all or substantially all of the Corporation’s assets either directly or
through


UTCLGL1-163568 v3  5



--------------------------------------------------------------------------------



one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities, as the
case may be, (b) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
of the entity resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such entity except to the
extent that such ownership existed prior to the Business Combination, and (c) at
least a majority of the members of the Board of Directors (or, for a
non-corporate entity, equivalent body or committee) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
4. The approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.
The sale, merger or other transaction affecting any subsidiary or business unit
of the Corporation will in no case be considered a Change-in-Control under this
Program.
If an Award is determined to constitute nonqualified deferred compensation
within the meaning of Section 409A of the Code, a Change-in-Control shall not
constitute a settlement or distribution event with respect to such Award, or an
event that otherwise changes the timing of settlement or distribution of such
Award, unless the Change-in-Control also constitutes an event described in
Section 409A(a)(2)(v) of the Code and the regulations promulgated thereunder (a
“Section 409A CIC”); provided, however, that whether or not a Change-in-Control
is a Section 409A CIC, such Change-in-Control shall result in the accelerated
vesting of such Award to the extent provided by the Award Agreement, this Plan,
any Individual Agreement or otherwise by the Committee.
(B) “Good Reason” means, voluntary termination of the Executive’s employment
within twenty-four (24) months of a Change-in-Control and the occurrence of any
of the following without a Participant’s consent: (i) a material reduction in
the Participant’s annual base salary, annual bonus opportunities, long-term
incentive opportunities or other compensation and benefits in the aggregate from
those in effect immediately prior to the Change-in-Control; (ii) a material
diminution in the Participant’s title, duties, authority, responsibilities,
functions or reporting relationship from those in effect immediately prior to
the Change-in-Control; (iii) a mandatory relocation of the Participant’s
principal location of employment greater than 50 miles from immediately prior to
the Change-in-Control; or


UTCLGL1-163568 v3  6



--------------------------------------------------------------------------------



(iv) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform its obligations under
this Agreement.
In order to invoke a termination for Good Reason, the Participant shall provide
written notice to the Corporation of the existence of one or more of the
conditions described in clauses (i) through (iv) within 90 days following the
Participant’s knowledge of the initial existence of such condition or
conditions, and the Corporation shall have 30 days following receipt of such
written notice (the “Cure Period”) during which it may cure the condition, if
curable. If the Corporation fails to cure the condition constituting Good Reason
during the Cure Period, the Participant must terminate employment, if at all,
within one year following the end of the Cure Period in order for such
termination to constitute a termination for Good Reason. The Participant’s
mental or physical incapacity following the occurrence of an event described
above in clauses (i) through (iii) shall not affect the Participant’s ability to
terminate employment for Good Reason.
(e) “Termination for Cause” means a decision by the Company to terminate the
Executive’s employment for (i) violation of an ELG covenant, (ii) conduct
involving a felony criminal offense under U.S. federal or state law or an
equivalent violation of the laws of any other country, (iii) dishonesty, fraud,
self-dealing, or material violations of civil law in the course of fulfilling
the Executive’s employment duties; (iv) breach of the Executive’s intellectual
property agreement or other written agreement with the Company; (v) willful
misconduct injurious to the Company, as determined by the Committee; (vi)
negligent conduct injurious to the Company, including negligent supervision of a
subordinate who causes significant harm to the Company as determined by the
Committee; or (vii) prior to a Change-in-Control, such other events as shall be
determined by the Committee. Following a Change-in-Control, any determination by
the Committee as to whether “Cause” exists shall be subject to de novo review.




UTCLGL1-163568 v3  7

